Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES (in thousands) Our ratio of earnings to fixed charges is as follows: Three months ended March 31, 2016 Earnings: Income (loss) from continuing operations before provision for income taxes and noncontrolling interest $ $ $ ) $ ) $ Interest expense and other ) Portion of rents representative of the interest factor(1) $ ) $ Fixed charges: Interest expense, including amount capitalized $ Portion of rents representative of the interest factor(1) $ Ratio of earnings to fixed charges(2) 1.55x 1.31x — — 12.18x 33% of rental expense For the years ended December31, 2014 and 2013, earnings were deficient to cover fixed charges by $67,763 and $443,997 respectively, primarily as a result of operating losses.
